Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 24, 2018

                                      No. 04-17-00565-CV

  David MORA, Texas Sterling Construction Co. a/k/a Texas Crushed Concrete, and Sterling
        Construction Company, Inc. a/k/a Sterling Delaware Holding Company, Inc.,
                                        Appellants

                                                v.

Martin VALDIVIA Sr. and Maria Cervantes Valdivia, both Individually and as Sole Heirs of the
                        Estate of Martin Valdivia Jr., Deceased,
                                       Appellees

                   From the 37th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2015CI09734
                         Honorable Michael E. Mery, Judge Presiding


                                         ORDER
       After this court granted Appellants’ second motion for extension of time to file the brief,
we set Appellants’ brief due on July 30, 2018. Before the due date, Appellants filed an
unopposed third motion for extension to file Appellants’ brief. Appellants request an additional
fourteen days.
        Appellants’ motion is GRANTED. Appellants’ brief is due on August 13, 2018. Any
further motion for extension of time to file Appellants’ brief will be disfavored.



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of July, 2018.


                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court